Citation Nr: 0308308	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury, claimed as secondary to medication 
prescribed for service-connected schizophrenia.

2.  Entitlement to service connection for a skin disability, 
claimed as secondary to medication prescribed for service-
connected schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1987.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating action 
of the RO that denied the claims on appeal as not well 
grounded.  A notice of disagreement was received in April 
1998.  The veteran testified at a hearing before an RO 
hearing officer in September 1998, and the RO issued a 
statement of the case in October 1998.  A substantive appeal 
was received from the veteran's representative in November 
1998.    

In May 2000, the Board denied the claim for secondary service 
connection for residuals of a right leg injury as not well 
grounded, but determined that the claim for secondary service 
connection for skin disability was well-grounded and remanded 
that claim for further development.  

When the case was returned to the Board in June 2001, it was 
noted that pursuant to the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), claims filed between 
July 14, 1999 and November 9, 2000 that had been denied as 
not well grounded were being readjudicated as if the denial 
or dismissal had not been made.  Thus, the Board determined 
that the claim of service connection for residuals of a right 
leg injury must be reconsidered on the merits.  As further 
development was required on both issues, the Board remanded 
the case to the RO for the second time.  The RO has 
accomplished the requested development, but continued the 
denial of each claim; hence, these matters have been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The competent and probative evidence of record does not 
support the veteran's assertion of a medical relationship 
between the residuals of a right leg injury and medication 
prescribed for service-connected schizophrenia.  

3.  The competent and probative evidence of record does not 
support the veteran's assertion of a medical relationship 
between a skin disability and medication prescribed for 
service-connected schizophrenia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right leg injury claimed as secondary to medication 
prescribed for service-connected schizophrenia are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310, 3.159 (2002).

2.  The criteria for service connection for a skin disability 
claimed as secondary to medication prescribed for service-
connected schizophrenia are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As noted in the Board's June 2001 remand, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(b); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the issues on appeal has been 
accomplished.

Through the January 1998 rating decision, the October 1998 
statement of the case, July 2000 and November 2002 
supplemental statements of the case, March 1998 and September 
1998 Decision Review Officer Conference Reports and the May 
2000 and June 2001 Board remands, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits he seeks, the evidence 
that has been considered in connection with his appeal, and 
the bases for the denial of the claim.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit information and 
evidence.  

The June 2001 Board remand notified the veteran of the need 
for VA examinations to adjudicate his claims and specifically 
cited to the consequences of his failure to report of 
scheduled VA examinations.  The June 2001 Board remand and a 
July 2001 letter to the veteran from the RO included 
reference to the VCAA and recitation of the pertinent laws 
and regulations promulgated pursuant thereto.  In the July 
2001 letter, the RO also notified the veteran of the 
information and evidence he was responsible for providing and 
indicated what evidence the RO would attempt to obtain, as 
well as the fact that he would be scheduled for a VA 
examination in connection with his claim.  Hence, the Board 
also finds that the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA, has also been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran presented argument in 
support of his claims during an RO hearing in September 1998.  
Moreover, the RO has undertaken reasonable and appropriate 
efforts to assist him in obtaining the evidence necessary to 
substantiate his claims, including scheduling the veteran for 
VA examinations, most recently at the direction of the Board, 
and requesting information regarding treatment sources.  The 
RO obtained treatment records from medical providers, both VA 
and private, identified by the veteran.  Such evidence has 
been summarized in the SOC and SSOCs, through which the RO 
also has invited the veteran to identify any other 
information and/or evidence pertinent to the claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claims 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claims 
are ready to be considered on the merits.

II.  Service connection

The veteran does not claim that the residuals of a right leg 
injury or skin condition are the result of an injury in 
service.  Rather, he contends that medication prescribed for 
treatment of service-connected schizophrenia caused him to 
develop a skin condition and a syncope episode that caused 
him to fall and fracture his right leg.  

Medical records included in the claims file detail inpatient 
and outpatient treatment for the service-connected 
schizophrenia and include several VA examinations.  Notations 
within those records reveal that the veteran has been 
prescribed various medications for schizophrenia since the 
1980's.  Information submitted by the veteran in connection 
with his October 1997 claims for secondary service connection 
included medical information that shows possible side 
effects, including dizziness and skin rash, related to 
Prolixin, Trazodone and Benzotropine.  VA treatment records 
reveal that the veteran was prescribed those medications and 
the dosages were periodically adjusted.   

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Residuals of a right leg injury

Private treatment records associated with the claims file 
include an October 1996 transfer summary prepared for the VA 
Medical Center (VAMC) by Shadyside Hospital noting that the 
veteran was treated for a right ankle fracture, suffered when 
he tripped and fell in his kitchen.  The veteran was 
reportedly unaware of any syncopal episode, chest pain or 
shortness of breath prior to the fall.  He reported that he 
had had previous syncopal episodes and dizziness attributed 
to his medication.  

VA inpatient records detailing the veteran's treatment upon 
transfer from Shadyside Hospital noted that the veteran had a 
history of syncope with fracture of the right fibula.  It was 
suspected that Trazodone caused the syncope.  During the VA 
hospitalization, appropriate testing was conducted to 
determine the cause of the reported syncope; however, the 
tests were negative and no cause was determined.    

VA treatment records include a September 1992 chart entry 
noting the veteran's complaint that he felt "extremely 
dizzy" a few days ago, but it passed.  The veteran did not 
report of appointments scheduled for October and November 
1992.  A December 1992 chart extract noted complaints of 
dizziness and an occasional pins and needle sensation in the 
arms and back.  A January 1993 entry noted that a 
neurological examination failed to find any reason for the 
dizziness.  

Pursuant to the Board's June 2001 remand, the veteran was 
afforded a VA neurological examination in October 2002 to 
specifically determine whether the episodes of syncope and 
fracture of the right fibula were related to medications 
prescribed for schizophrenia.  The examiner reviewed the 
claims file and examined the veteran.  

The veteran reported that medication prescribed in 1996 made 
him sleepy and groggy; he also described lightheadedness and 
dizziness with positional changes.  The veteran also reported 
that at the time he injured his right leg, he "felt dizzy 
and wobbly and lost consciousness."  The examiner reviewed 
the October 1996 transfer summary from Shadyside Hospital and 
noted that, at that time, the veteran had reported that he 
was unaware of any syncopal episode, chest pain or shortness 
of breath prior to the fall, but did have previous syncopal 
episodes attributed to medication.  On current examination, 
the veteran reported that the 1996 episode was the only 
syncopal episode that he had.  He did not report any 
cardiorespiratory symptoms prior to the event, which was 
unwitnessed; his wife found the veteran.  He did not bite his 
tongue or lose his urine and he was reportedly not confused 
after arousal.  The veteran reported that he had not had any 
other orthostatic symptoms since his psychiatric medications 
had been adjusted and he was presently on a lower dose of the 
medications than he had been on in October 1996.  

Based on a review of the record and examination of the 
veteran, the examiner noted that the veteran currently 
describes symptoms suggestive of orthostatic hypotension in 
1996 which may have been related to Trazodone therapy.  
However, based on the discharge summary from Shadyside 
Hospital at the time of the event, the veteran had been 
reported to have tripped and fallen in his kitchen.  The 
examiner stated the following:  "I cannot in retrospect say 
that the [veteran's] fracture was related to a syncopal 
episode or medications prescribed for his schizophrenia based 
on this admission and discharge summary from Shadyside 
Hospital."  

Considering the evidence of record in light of the above-
cited criteria for a grant of secondary service connection, 
the Board finds that the claim under consideration must be 
denied.  The veteran contends that he injured his right leg 
in a fall, which was caused by a syncopal episode, which, in 
turn, was caused by psychiatric medications prescribed in 
treatment for service-connected schizophrenia.  However, 
there is no medical opinion that supports that assertion.  In 
fact, the only competent medical opinion is that provided in 
the October 2002 VA examination in which the examiner 
indicated that he could not relate the veteran's fracture to 
either a syncopal episode or medication.  Moreover, as a 
layperson without the appropriate medical training or 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, such as the cause of alleged 
syncopal episode or the fall.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"). 

The veteran has neither presented, nor alluded to the 
existence of any medical evidence that would, in fact, 
support the claim.  In so concluding, the Board is aware that 
October 1996 VA records detailing the history of the 
veteran's right leg injury upon his transfer from Shadyside 
Hospital noted a "history of syncope with fracture of the 
right fibular."  However, the Board finds that such notation 
is merely a reflection of the history appearing in the 
Shadyside Hospital report, which, in turn, is based upon the 
veteran's own reported history.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
individual who transcribed it is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As noted above, establishing secondary service connection 
requires evidence of a relationship between a current 
disability and a service-connected disability.  As the only 
competent medical evidence as to a relationship between 
residuals of a right leg injury sustained in October 1996 and 
the medication prescribed for the veteran's service-connected 
schizophrenia militates against the claim, the Board must 
conclude that the criteria for service connection are not 
met.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.

B.  Skin disability

When the Board initially reviewed the veteran's appeal, it 
was noted that the record included medical diagnoses of 
various skin disabilities, including skin rash, 
pseudofolliculitis barbae, seborrheic dermatitis and squamous 
cell or basal cell carcinoma on the right ear.  The record 
also included the report of a May 1998 VA dermatological 
examination at which the veteran reported developing a skin 
rash after taking Prolixin, a medication prescribed for 
schizophrenia.  The examiner noted that the veteran had been 
treated in the past for pseudofolliculitis barbae, 
generalized psoriasis and indigenous dermatitis.  On current 
examination, there were no primary skin lesions and no 
primary skin condition to evaluate.  The examiner observed 
that, while a prior drug eruption due to the medication which 
has since resolved could not be excluded, the veteran is 
still on the medication and so it is unlikely that this has 
any relationship to his skin condition.   

As it was unclear what skin disabilities the veteran 
currently has, and which, if any are related to medication 
prescribed for service-connected schizophrenia, the Board 
remanded the claim under consideration for an examination and 
medical opinion.  

The veteran was afforded a VA dermatological examination in 
October 2002, at which time the examiner reviewed the 
veteran's complete claims file.  The veteran dated the onset 
of his skin complaints to approximately the same time he 
began taking psychiatric medications for treatment of 
schizophrenia.  He reported suffering from a prominent rash, 
itch and bleeding of his scalp, with bumpy scars on his 
scalp.  The veteran further complained of an intermittent 
itch on the right side of his neck.  He felt that creams and 
shampoos had made the problem better in the past, but had 
never resolved it completely.  The veteran further reported 
generalized dry skin.  

The examiner noted that the veteran had been treated for 
pseudofolliculitis barbae in the past.  Diagnostic testing 
conducted in 1999 revealed a fungal infection which the 
veteran reported was not completely resolved.  The examiner 
further noted the veteran's medications and a family history 
of allergies and asthma.  Following physical examination, the 
diagnosis was dry skin consistent with atopic presentation, 
striae, beginning of keloid formation associated with 
pseudofolliculitis barbae and probably early folliculitis 
decalvans, and keratosis pilaris.  While the examiner 
observed that a prior eruption due to medication could not be 
excluded, it was unlikely as the veteran was still on the 
medication.  The examiner opined that "[n]one of [the 
veteran's] presenting skin problems appear in any way related 
to the use of antipsychotic medication."  

Based upon a review of the record, the Board finds that the 
claim under consideration must be denied.  There is no 
competent medical opinion of record that supports the 
veteran's assertion that he suffers a skin disability that is 
related to psychiatric medications.  The only competent 
medical opinion that definitively addresses the central 
question on appeal is the October 2002 VA examiner's opinion 
that indicated that the veteran's current skin complaints 
were not related to the medications, and the veteran has 
neither presented nor alluded to the existence of any 
contrary medical opinion.  Moreover, as noted previously, the 
veteran is not competent to provide such an opinion.  
Bostain, 11 Vet. App. at 124.  

As the only competent medical opinion addressing the nexus 
question in this case militates against the claim, the Board 
must conclude that the criteria for service connection are 
not met.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 
448.

C.  Conclusion

For all the foregoing reasons, the claims for service 
connection for residuals of a right leg injury and a skin 
disability, claimed as secondary to medication prescribed for 
service-connected schizophrenia, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each of the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for residuals of a right leg injury, 
claimed as secondary to medication prescribed for service-
connected schizophrenia, is denied.

Service connection for a skin disability, claimed as 
secondary to medication prescribed for service-connected 
schizophrenia, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

